Case 5:19-cv-01504-TAD-KLH Document 21 Filed 11/25/20 Page 1 of 2 PageID #: 250




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                      SHREVEPORT DIVISION

TERENCE JAMES ALOST                                         CASE NO. 5:19-CV-01504

VERSUS                                                      JUDGE TERRY A. DOUGHTY

DESOTO REGIONAL HEALTH SYSTEM                               MAG. JUDGE KAREN L. HAYES
FOUNDATION, ET AL.

                                        JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 20] having been

 considered, no objections thereto having been filed, and finding that same is supported by the

 law and the record in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED, that the qui tam allegations set

 forth in the complaint, as amended, are hereby STRICKEN.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED, that any remaining

 personal/individual capacity claims are DISMISSED, without prejudice, for lack of subject

 matter jurisdiction.

        The Clerk of Court is ordered to close this case.

        Monroe, Louisiana, this 25th day of November, 2020.



                                                      ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
Case 5:19-cv-01504-TAD-KLH Document 21 Filed 11/25/20 Page 2 of 2 PageID #: 251




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                   SHREVEPORT DIVISION

TERENCE JAMES ALOST                                         CASE NO. 5:19-CV-01504

VERSUS                                                      JUDGE TERRY A. DOUGHTY

DESOTO REGIONAL HEALTH SYSTEM                               MAG. JUDGE KAREN L. HAYES
FOUNDATION, ET AL.


                                        JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered,

 together with the written objections thereto filed with this Court, and, after a de novo review of

 the record, finding that the Magistrate Judge's Report and Recommendation is correct,

        IT IS ORDERED that the qui tam allegations set forth in the complaint, as amended, are

 hereby STRICKEN. Fed.R.Civ.P. 11.

        IT IS FURTHER ORDERED that any remaining personal/individual capacity claims are

 DISMISSED, without prejudice, for lack of subject matter jurisdiction. Fed.R.Civ.P. 12(h)(3).

        The case is closed.

        Monroe, Louisiana, this ______ day of _____________________ 2020.



                                                       ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
